IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,411-01

                      EX PARTE BILLY STEVEN NOWDEN, Applicant

                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 24435 HC-1 IN THE 6TH DISTRICT COURT
                              FROM LAMAR COUNTY

        ALCALA , J., filed a concurring opinion.

                                     CONCURRING OPINION

        Billy Steven Nowden, applicant, contends that he was incompetent at his guilt and revocation

proceedings, and, therefore, I agree with this Court’s remand order’s determination that applicant

has alleged facts that, “if true, might entitle him to relief.” I, however, do not join this Court’s order

because I conclude that it is in the interests of justice to appoint counsel for applicant upon request

if he is indigent regardless of whether the habeas court conducts a live hearing. See Ex parte

Pointer, 492 S.W.3d 318, 320-21 (Tex. Crim. App. 2016) (per curiam) (Alcala, J., concurring).

Specifically, in addition to the order’s current admonition that the appointment of counsel is

mandatory for an indigent applicant upon request if the habeas court holds a hearing, I would include

a further admonishment that an indigent applicant is “entitled” to the appointment of counsel upon

request “if the court concludes that the interests of justice require representation.” See TEX . CODE

CRIM . PROC. ART . 1.051(d). With these comments, I respectfully concur in this Court’s order.
                        Nowden - 2

Filed: April 26, 2017
Do Not Publish